NO. 07-07-0058-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

APRIL 4, 2007

______________________________


JAMES N. MEADOR AND MELISSA A. MEADOR, 

                                                                                                           Appellants

v.

EMC MORTGAGE CORPORATION, 

                                                                                                           Appellee

_________________________________

FROM THE 169TH DISTRICT COURT OF BELL COUNTY;

NO. 211,660-C; HON. GORDON G. ADAMS, PRESIDING
_______________________________

Memorandum Opinion
_______________________________

Before QUINN, C.J., and CAMPBELL AND PIRTLE, JJ.
          Appellants James N. Meador and Melissa A. Meador appeal from a final judgment
of the trial court.  We dismiss the appeal.
          The clerk’s record was filed with this court on January 18, 2007, and the reporter’s
record was filed on January 24, 2007.  Appellants’ brief, therefore, was due on February
23, 2007.  By letter dated March 7, 2007, we notified appellants that the due date for the
brief had passed, that the brief had not been filed and that no motion for extension of time
to file the brief had been received by the court.  Citing Texas Rules of Appellate Procedure
38.8 and 42.3, we also informed appellants that the appeal would be subject to dismissal
unless a brief accompanied by a response reasonably explaining the failure to file a brief
was filed by March 19, 2007.  On March 8, 2007, appellants filed a motion to extend the
time to file his brief which was granted to March 26, 2007.  To date, appellants have filed
neither a brief nor a motion requesting an extension of the lapsed deadline.   
          Accordingly, we dismiss the appeal for want of prosecution.  Tex. R. App. P.
38.8(a)(1); 42.3(b).
 
                                                                           Brian Quinn
                                                                          Chief Justice